Consent of Independent Registered Public Accounting Firm Board of Directors and Shareholders Invesco Mortgage Capital Inc. We have issued our report dated March 23, 2010, with respect to the consolidated financial statements included inthe Annual Report of Invesco Mortgage Capital Inc. on Form10-K for the year ended December 31, 2009.We hereby consent to the incorporation by reference of said report in the Registration Statement of Invesco Mortgage Capital Inc. on Form S-8 (File No. 333-163249, effective November 20, 2009). /s/ GRANT THORNTON LLP Philadelphia, Pennsylvania April 29, 2010
